DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 11/13/2020.
Claims 1-10, 15, 17-26, 30, and 32-33 have been amended.
Claims 11-14, 16, 28-29, and 31 have been cancelled.
No new claims have been added.
Claims 1-10, 15, 17-27, 30, and 32-33 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/13/2020, with respect to claims 1-10, 15, 17-27, 30, and 32-33 have been fully considered and are persuasive.  The rejection of claims 1-10, 15, 17-27, 30, and 32-33 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 15, 17-27, 30, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 15, the Examiner agrees with Applicant’s arguments that the prior art does not teach Applicant’s detailed claims as amended wherein a transmission point performs the detailed steps as are now claimed, including transmitting a first message comprising multiple CSI-RS configurations and a first BTPI; transmitting a trigger message for triggering the UE to transmit an aperiodic measurement report with respect to a set of one or more CSI-RS resources of the CSI-RS configurations in the first message and receiving such a measurement report comprising an identification of a preferred CSI-RS configuration, and transmitting a control message for scheduling a PDSCH transmission that comprises the first BTPI. These limitations in combination with the other claimed limitations are not taught by the prior art.	Regarding claims 17 and 30, the Examiner agrees with Applicant’s arguments that the prior art does not teach Applicant’s detailed claims as amended wherein a user equipment performs the detailed steps as are now claimed, including receiving a first message comprising multiple CSI-RS configurations and a first BPTI; receiving a trigger message for triggering the UE to transmit an aperiodic measurement report with respect to a set of one or more CSI-RS resources of the configured CSI- RS configurations in the first message, followed by determining a preferred CSI-RS configuration and transmitting an identification of the preferred CSI-RS configuration, and receiving a control message for scheduling a PDSCH transmission that comprises the first BTPI. These limitations in combination with the other claimed limitations are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474